18-3049
The Police Benevolent Association of the New York State Troopers, Inc. v. The State of New York



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 27th day of July, two thousand twenty-two.

PRESENT: JON O. NEWMAN,
         GERARD E. LYNCH,
                       Circuit Judges.*

————————————————————————

THE POLICE BENEVOLENT
ASSOCIATION OF THE NEW YORK
STATE TROOPERS, INC., THOMAS
MUNGEER, INDIVIDUALLY, AND AS
PRESIDENT OF THE POLICE
BENEVOLENT ASSOCIATION OF THE
NEW YORK SATE POLICE, INC., DANIEL
ROMANO, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY
SITUATED, MARK ROBILLARD, ON
BEHALF OF HIMSELF AND ALL OTHERS

*
 Judge Peter W. Hall, originally a member of the panel in this case, died on March 11, 2021.
The two remaining members of the panel, who are in agreement, authorized the issuance of
this Summary Order. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone,
140 F.3d 457, 458-59 (2d Cir. 1998).
SIMILARLY SITUATED, ROLAND J.
RUSSELL, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY
SITUATED, JOHN P. MORETTI, JR., ON
BEHALF OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED, RICKY D.
PALACIOS, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY
SITUATED, ROBERT WELSH,
FREDERICK W. SCHEIDT,

                Plaintiffs-Appellants,

                v.                           No. 18-3049-cv

KATHLEEN C. HOCHUL, IN HER
OFFICIAL CAPACITY AS GOVERNOR OF
THE STATE OF NEW YORK, PATRICIA A.
HITE, INDIVIDUALLY, REBECCA A.
CORSO, IN HER OFFICIAL CAPACITY AS
ACTING COMMISSIONER, NEW YORK
STATE CIVIL SERVICE DEPARTMENT,
CAROLINE W. AHL, IN HER OFFICIAL
CAPACITY AS COMMISSIONER OF THE
NEW YORK STATE CIVIL SERVICE
COMMISSION, LANI V. JONES, IN HER
OFFICIAL CAPACITY AS
COMMISSIONER OF THE NEW YORK
STATE CIVIL SERVICE COMMISSION,
ROBERT L. MEGNA, INDIVIDUALLY,
ROBERT F. MUJICA, JR., IN HIS OFFICIAL
CAPACITY AS DIRECTOR OF THE NEW
YORK STATE DIVISION OF THE
BUDGET, THOMAS P. DINAPOLI, IN HIS
OFFICIAL CAPACITY AS
COMPTROLLER OF THE STATE OF NEW
YORK,




                                         2
        Defendants-Appellees.**
————————————————————————

FOR PLAINTIFFS-APPELLANTS:                   STEPHEN G. DENIGRIS, The DeNigris
                                             Law Firm, PLLC, Albany, NY.

FOR DEFENDANTS-APPELLEES:                    FREDERICK A. BRODIE, Assistant
                                             Solicitor General (Barbara D. Underwood,
                                             Solicitor General, Andrea Oser, Deputy
                                             Solicitor General, on the brief), for Letitia
                                             James, Attorney General, State of New
                                             York, Albany, NY.


       Appeal from the United States District Court for the Northern District of

New York (Mae A. D’Agostino, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiffs-Appellants the Police Benevolent Association of the New York

State Troopers, Inc. (“PBANYST”) and current and retired members of that union

(collectively, “the PBANYST Plaintiffs”) appeal the judgment of the United States

District Court for the Northern District of New York (Mae A. D’Agostino, J.)

granting summary judgment to Defendants-Appellees, various State officials

(collectively, “the State”) on all claims in this contractual and constitutional



**
  The Clerk of Court is directed to amend the caption as set forth above. To the extent that
former state officials were sued in their official capacity, current officeholders are substituted
as defendants pursuant to Federal Rule of Appellate Procedure 43(c)(2).

                                                3
dispute growing out of the State’s 2011 decision to alter its rates of contribution to

retired former employees’ health insurance plans. We assume the parties’

familiarity with the facts, the procedural history of the case, and the

specifications of issues on appeal, which we set forth only as necessary to explain

our decision.

      We reserved decision in this case pending disposition of Donohue v. Hochul,

No. 18-3193-cv, which was designated both in the district court and in this Court

as the lead case of eleven related cases alleging breach of contract and

constitutional contract-impairment claims based on the alteration of State health

insurance contribution rates for retirees. Following this Court’s final disposition

of Donohue, we directed the parties in this and the other related cases “to file

letter-briefs stating their views on how their case should be resolved in light of

Donohue v. Cuomo (‘Donohue II’), 980 F.3d 53 (2d Cir. 2020), Donohue v. Cuomo

(‘Donohue III’), 38 N.Y.3d 1 (2022), and Donohue v. Hochul, [32 F.4th 200 (2d Cir.

2022)] (‘Donohue IV’),” addressing in particular “the extent to which anything in

the collective bargaining agreements at issue in the case, or any other

circumstances specific to the case, distinguish the case from Donohue.” ECF No.

116 at 2. The State filed such a supplemental letter-brief, and the PBANYST

Plaintiffs filed a letter informing this Court that they do not oppose the State’s

                                          4
filing. We construe that non-opposition as a concession that this case is materially

indistinguishable from Donohue and therefore that we should affirm the district

court’s grant of summary judgment to the State on the same grounds as we did in

Donohue IV.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.


                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk of Court




                                         5